Citation Nr: 0415620	
Decision Date: 06/17/04    Archive Date: 06/23/04

DOCKET NO.  03-28 754A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) 
in Buffalo, New York



THE ISSUE

Entitlement to service connection for a claimed right knee 
disorder.  



REPRESENTATION

Veteran represented by:	New York State Division of 
Veterans' Affairs



ATTORNEY FOR THE BOARD

C. Kedem, Associate Counsel





INTRODUCTION

The veteran served on active duty from April 1977 to August 
1977 and from October 1978 to June 1980.  

This matter comes to the Board of Veterans' Appeals (Board) 
from June 2000 and April 2003 rating decisions of the RO.  

In August 2003, the veteran filed a claim of service 
connection for post-traumatic stress disorder (PTSD).  As 
well, the veteran has filed a claim of service connection for 
panceatitis claimed as secondary to alcohol abuse arising 
from PTSD.  As these issues have not been procedurally 
developed, the Board is referring them to the RO for initial 
adjudication.  Godfrey v. Brown, 7 Vet. App. 398 (1995).  

The issue on appeal is being remanded to the RO via the 
Appeals Management Center in Washington, DC.  The veteran and 
his representative will be notified by VA if further action 
is required on his part.  



REMAND

It appears that the veteran sought treatment for his right 
knee in the early to mid 1980's at the VA Medical Center (MC) 
in Cincinnati.  As those records have not been associated 
with the claims file, the RO must obtain those medical 
records.  

As well, despite making several requests for the veteran's 
service medical records, the RO has only managed to obtain 
service dental records.  The RO should make another request 
for service medical records and document the effort to do so.  
In particular, the RO should focus its search on records 
dated in May and June 1977, the date upon which the claimed 
right knee injury occurred.  

The RO should then schedule a VA orthopedic examination for a 
diagnosis of all right knee disabilities and an opinion 
regarding the etiology of each such disability diagnosed.  A 
rationale for all conclusions should be provided, and the 
examiner must review the claims file in conjunction with the 
examination.

To ensure full compliance with due process requirements, the 
case is REMANDED for the following development:

1.  The RO must review the claims file to 
ensure compliance with the mandates of 
the Veterans Claims Assistance Act of 
2000 (VCAA).  In particular, the RO 
should ensure that the notification 
requirements and development procedures 
of VCAA are fully satisfied.  See 
38 U.S.C.A. §§ 5102, 5103, 5103A, and 
5107 (West 2002); 38 C.F.R. §§ 3.102, 
3.156(a), 3.159, 3.326(a) (2003).  See 
also Veterans Benefits Act of 2003, Pub. 
L. No. 108-183, 117 Stat. 2651 (Dec. 16, 
2003); See Quartuccio, supra.  

2.  The RO should make another attempt to 
secure the veteran's service medical 
records through official channels.  The 
effort to do so should be documented.  

3.  The RO should obtain medical records 
from the Cincinnati VAMC dated from June 
1980 to January 1990.  

4.  The RO should schedule a VA 
orthopedic examination.  The claims file 
and a copy of this remand must be made 
available to and reviewed by the examiner 
prior to the requested examination.  The 
examiner should indicate in the report 
that the claims file was reviewed.  The 
examiner is asked to determine whether 
the veteran suffers from a right knee 
disability.  If so, the examiner must 
provide an opinion regarding etiology.  A 
rationale for all opinions and 
conclusions must be provided.  

5.  The RO should review the claims file 
to ensure that all of the above requested 
development has been completed.  In 
particular, the RO should ensure that the 
medical examination and opinion are in 
complete compliance with the directives 
of this remand and, if they are not, the 
RO should take corrective action.  See 
Stegall v. West, 11 Vet. App. 268 (1998).  

6.  Finally, the RO should readjudicate 
the claim.  If any benefit sought on 
appeal remains denied, the veteran should 
be provided a Supplemental Statement of 
the Case.  It must contain notice of all 
relevant actions taken on the claim for 
benefits, to include a summary of the 
evidence and applicable law and 
regulations considered pertinent to the 
issue currently on appeal.  An 
appropriate period of time should be 
allowed for response.  

Thereafter, the case should be returned to the Board for the 
purpose of appellate disposition, if indicated.  

The Board intimates no opinion as to the ultimate outcome of 
this case.  The veteran need take no action unless otherwise 
notified.  

The veteran has the right to submit additional evidence and 
argument on the matter the Board has remanded to the RO.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).  

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board or by the United States Court of Appeals for Veterans 
Claims (Court) for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans' Benefits Improvements Act of 1994, Pub. L. 
No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 38 U.S.C.A. 
§ 5101 (West 2002) (Historical and Statutory Notes).  In 
addition, VBA's Adjudication Procedure Manual, M21-1, Part 
IV, directs the ROs to provide expeditious handling of all 
cases that have been remanded by the Board and the Court.  
See M21-1, Part IV, paras. 8.43 and 38.02.  



	                  
_________________________________________________
	STEPHEN L. WILKINS
	Veterans Law Judge,
Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2002).  




